Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Aug. 24, 2022 with respect to claims 1 – 5, 8, 10 – 15, 18 and 20 - 24 has been entered.
Allowable Subject Matter
Claims 1 – 5, 8, 10 – 15, 18 and 20 - 24 are allowed.

The following is the examiner’s statement of reasons for allowance:

Claims 1 and it dependent claims thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, a system for displaying color match information on an 2acquired image of an object comprising: 3a model having a plurality of color test points at locations of stable color having a 4gradient magnitude less than a predetermined gradient magnitude threshold; 5a display process that generates visible geometric shapes overlaid onto regions of 6the acquired image with respect to the color test points in a predetermined color; the object, in combination with all other limitations in the claim(s) as defined by applicant.

Claims 11 and it dependent claims thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, a method for determining a color match on an acquired 2image of an object comprising the steps of: 3providing a model having a plurality of color test points at locations of stable 4color having a gradient magnitude less than a predetermined gradient magnitude 5threshold; 6generating, on a display, a-visible geometric shapes overlaid onto regions of the 7acquired image with respect to the color test points in a predetermined color;  with all other limitations in the claim(s) as defined by applicant.

Claim 24 is allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, a vision system arranged for displaying color match 2information on an acquired image of an object comprising: 3a model having a plurality of color test points at locations of stable color; 4a display process, associated with the vision system, that generates visible geometric 5shapes overlaid onto regions of the acquired image with respect to the color test points in a 6predetermined color; 7an alignment process that aligns features of the object with respect to features on the 8model so that the visible geometric shapes appear in locations on the object that correspond to locations on the model and conducts an additional alignment of the features of the object 5with respect to the features of the model based at least in part upon visual-based feedback, and 12an interface that allows a user to input at least one of feedback and adjustments to the 13vision system based on visual analysis of the displayed visible geometric -shapes, 14wherein a color match is determined by providing a value for the color in -a 15predetermined color space of the model at the test points and comparing to values at respective mapped points in the image of the object, in combination with all other limitations in the claim(s) as defined by applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH PATEL whose telephone number is (571)270-1228.  The examiner can normally be reached on Monday thru Friday: 6:30 AM - 3:30 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIMESH PATEL/Primary Examiner, Art Unit 2642